t c memo united_states tax_court thornell johnson and nicole smith petitioners v commissioner of internal revenue respondent docket no filed date thornell johnson and nicole smith pro sese jonathan m hauck for respondent memorandum findings_of_fact and opinion morrison judge the respondent in this case the irs issued a notice_of_deficiency to petitioners mr thornell johnson and ms nicole smith for the tax_year in the notice the irs determined a deficiency of dollar_figure and a 1smith’s name at the time of the sending of the notice was nicole johnson sec_6662 a accuracy-related_penalty of dollar_figure johnson and smith timely filed a petition under sec_6213 requesting that we redetermine the deficiency and the penalty we have jurisdiction under sec_6214 after concessions the issues for decision are was the notice_of_deficiency itself fatally deficient did johnson and or smith receive unreported income and if so how much are johnson and smith entitled to deductions for business_expenses reported on schedule c profit or loss from business related to business use of their home specifically for rent repairs and utilities are johnson and smith entitled to deductions for schedule c business_expenses related to travel are johnson and smith entitled to deductions for schedule c business_expenses for meals and entertainment 2all section references are to the internal_revenue_code as in effect for the year at issue rule references are to the tax_court rules_of_practice and procedure 3the parties filed a stipulation of settled issues before trial also johnson conceded at trial that he was entitled to no more than dollar_figure in deductions for rent expenses attributable to his business are johnson and smith liable for an accuracy-related_penalty under sec_6662 findings_of_fact before trial all three parties--johnson smith and the irs--signed a stipulation of settled issues on the day of trial johnson and the irs signed the stipulation of facts smith did not sign the stipulation of facts or appear for trial we adopt the stipulation of settled issues and the stipulation of facts thornell johnson and nicole smith were married during the entire calendar_year the tax_year at issue they have since divorced and at the time of filing lived separately johnson in accokeek maryland and smith in silver spring maryland smith earned dollar_figure in wage income from the washington post co during johnson earned dollar_figure in wage income from a company referred to in the stipulation as mortgasestar inc in and he also operated a business as a self-employed tax preparer as part of this work johnson prepared tax returns for 4the notice_of_deficiency the stipulations and the irs’s briefs all refer to johnson’s employer as mortgasestar inc we somewhat begrudgingly adopt the spelling here because that is the name which the parties have stipulated but note that mortgagestar inc --a spelling that appears in an irs request for admissions-- is almost certainly what the parties meant clients who operated businesses requiring the schedule c he was familiar with the irs’s recordkeeping requirements for businesses that filed a schedule c johnson conducted this work out of the family residences permanently living with johnson and smith at the residences were three of johnson’s children two more of johnson’s children stayed with them every other weekend from january through date johnson and smith lived together in a rented big_number square-foot duplex home first residence johnson and smith rented the first residence for at least dollar_figure per month which they paid through online transfer payments to their landlord oliviera homes johnson’s tax-return-preparation office was on the bottom floor johnson usually prepared his clients’ taxes while they waited at or around the end of date johnson and smith moved to a different home second residence where they lived for the remainder of the year the second residence is big_number square feet in area johnson continued to prepare tax returns in the second residence johnson maintained a bank account at m t bank during and introduced m t bank statements that contained entries for his expenses neither the bank statements nor any of johnson’s records separated personal and family_expenses from business_expenses during the year johnson’s expenses as listed in the statements include payments to various restaurants several utilities travel ticket vendors and hotels and baltimore-washington international airport on or around date he wrote a check no for dollar_figure the bank statement does not reflect the identity of the payee of this check or other checks johnson and smith elected joint filing_status for and they filed timely on their tax_return johnson and smith did not report any wage income from mortgasestar inc or the washington post co they claimed the following deductions on the schedule c for johnson’s tax-return-preparation business dollar_figure for rent for business use of the home dollar_figure for utilities expenses dollar_figure for meals and entertainment_expenses and dollar_figure in travel_expenses 5the record does not contain a copy of petitioners’ income_tax return_information described herein as being from the return is based on the parties’ stipulations the notice_of_deficiency and irs transcripts of the johnsons’ account which are in evidence 6the schedule c reported dollar_figure of gross_receipts this aspect of the schedule c is not challenged by the irs the notice_of_deficiency disallowed all of the deductions in full and added dollar_figure to johnson’s and smith’s wage income johnson and smith timely filed a petition for redetermination of the resulting deficiency opinion in deficiency proceedings before the tax_court the burden_of_proof generally rests with the taxpayer rule a sec_7491 shifts the burden_of_proof to the irs with respect to a given factual issue where a taxpayer introduces credible_evidence with respect to that issue meets all applicable substantiation requirements complies with all recordkeeping requirements and cooperates with any reasonable requests for information sec_7491 116_tc_438 johnson and smith do not claim that the burden should shift to the irs and the record reflects that they did not meet their requirements of recordkeeping and substantiation thus the burden_of_proof remains on johnson and smith the role of petitioner smith on date smith requested innocent spouse relief from the irs that request was resolved in a stipulation of settled issues the terms of which are 7some other adjustments were made but they were all computational johnson alone would be responsible for any increases in tax resulting from the schedule-c-business deductions he claimed johnson alone would be responsible for increases in tax resulting from any addition to taxable_income arising from his wage income from mortgasestar inc and smith alone would be responsible for increases in tax resulting from any addition to taxable_income arising from her wage income from the washington post co smith did not attend the trial at trial the irs moved to dismiss the case with respect to smith for lack of prosecution except to the extent that the agreement in the stipulation of settled issues applied to her see rule b we granted the motion the irs asserts that smith did not report dollar_figure in wages from the washington post co because the case with respect to smith has been dismissed for lack of prosecution we hold that dollar_figure should be added to johnson and smith’s gross_income under the stipulation of settled issues smith will be responsible for the corresponding tax increase 8johnson and smith also agreed to split the responsibility for mutual or joint adjustments if any in the same proportion as their respective shares of their total adjusted_gross_income the validity of the notice_of_deficiency johnson9 has attacked the validity of the notice_of_deficiency on two theories first he alleges that this notice is invalid because he claims that the irs issued a prior notice_of_deficiency that is inconsistent with the notice_of_deficiency that he has petitioned we need not decide whether johnson received more than one notice because even if he did the irs is free to send multiple notices until the taxpayer petitions this court to redetermine a deficiency determined in any notice see sec_6212 gmelin v commissioner tcmemo_1988_338 tax ct memo lexis at aff’d without published opinion 891_f2d_280 3d cir sending a second notice after a first does not on its own render the second notice invalid second johnson alleges that the notice is invalid because he says the irs sent it for improper reasons he alleges that the notice was sent to retaliate against him after he accompanied a tax-return-preparation client to a negotiation with an irs agent and participated in the negotiation johnson claims that tempers flared on both sides and that the irs agent angry at johnson retaliated by auditing 9because the case with respect to smith is discussed in part we refer to johnson alone rather than to johnson and smith in the remainder of the opinion johnson’s own tax_return for the tax_year johnson claimed this arbitrary and erroneous action violated his rights it could be that all of this is true but under the rule_of 62_tc_324 we do not normally look behind the notice_of_deficiency by examining the internal process the irs used to generate it such an examination is usually unnecessary because we determine a taxpayer’s liability on the merits for ourselves rather than relying on any administrative record 73_tc_394 we sometimes make an exception and look behind the notice only in the narrow circumstance in which a constitutional right of the taxpayer has been violated see 58_tc_792 looking behind notice_of_deficiency appropriate if notice based on evidence seized in violation of fourth_amendment johnson has not claimed any specific constitutional violation and nothing in the record even hints that one took place here thus we follow the rule_of greenberg’s express and decline to examine the process the irs used to create the notice we therefore hold that the notice_of_deficiency was valid we now turn to examining the income and deduction items in question to determine johnson’s correct_tax liability unreported wage income in the notice_of_deficiency the irs determined that johnson had earned dollar_figure in wage income from mortgasestar inc that he did not report on his tax_return on date after johnson and smith filed their petition in this case the irs made a request for admissions under rule a which included the following petitioner thornell johnson earned wage income from mortgagestar inc during the taxable_year in the amount of dollar_figure rule c provides that a requested admission is deemed admitted unless the party receiving the request for admission files an answer or objection to it within days johnson did not file an answer or objection therefore the requested admission is deemed admitted we hold that johnson is deemed to have admitted receiving dollar_figure in unreported wage income in schedule c business deductions for business use of the home sec_162 provides that t here shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business taxpayers are required to maintain records sufficient to establish the amounts of allowable deductions and to enable the commissioner to determine the correct_tax liability sec_6001 112_tc_183 no deduction is allowed for personal living or family_expenses sec_262 sec_280a provides that for individual taxpayers no deduction otherwise allowable under this chapter shall be allowed with respect to the use of a dwelling_unit which is used by the taxpayer during the taxable_year as a residence sec_280a contains an exception to sec_280a it provides subsection a shall not apply to any item to the extent such item is allocable to a portion of the dwelling_unit which is exclusively used on a regular basis a as the principal_place_of_business for any trade_or_business of the taxpayer for an expense related to a dwelling_unit to fit within the exception some portion of the dwelling_unit must be used exclusively for business see 88_tc_1532 johnson asserts that he is entitled to three types of expenses related to his dwelling units a portion of dollar_figure in rent for his first residence a dollar_figure drywall-hanging expense for his first residence and a portion of dollar_figure in 10johnson originally claimed on his tax_return a deduction of dollar_figure for rent however he conceded at trial that he was entitled to a deduction of only dollar_figure for rent corresponding to three months of rent for his first residence 11johnson testified that he wrote a check to someone--he did not identify a payee or produce a copy of the check--for dollar_figure for the cost of hanging drywall in continued utilities expenses for each residence none of these expenses are allowable johnson has failed to demonstrate that any portion of either residence was used exclusively for business johnson described the first residence as a duplex of big_number square feet he explained the layout in some detail the entrance to the home was on the ground floor and immediately inside the door a set of steps led upstairs and another set led downstairs the family lived in the upstairs area his office he said occupied the entire bottom floor of the house the bottom floor he said made up of the square footage of the house thus he suggested that it was appropriate to allocate of his expenses to his home_office his description was detailed and potentially credible on its face however we do not believe that the bottom floor of the house was used exclusively for johnson’s tax-return-preparation business the maximum possible size of the part of the house johnson claimed he and his family actually occupied as a residence--the top floor--is square feet this must be true if as johnson testified half of the big_number square-foot duplex was used continued his basement so that it could be used as a home_office we are persuaded from the testimony and the bank statement that a payment was made however he has not proven that the dollar_figure was spent on drywall unless we know what the payment was for we cannot determine whether it was a business_expense we do not consider the question of whether the expense should be capitalized because johnson has not shown what the payment was for exclusively for his business but considering the size of the family--johnson smith three children on a permanent basis and two more children on some weekends--it does not seem likely that the bottom floor was not used for living purposes we are not required to accept a taxpayer’s self-serving and unsupported testimony see 87_tc_74 if johnson had been a credible witness on other issues and if on this issue he had testified in detail about the family’s living arrangements and explained their circumstances or provided some corroborating evidence such as photos or a floor_plan we might have believed him as it is we do not since johnson has not proven that he used any part of the home exclusively for his business we cannot allow him any deduction for rent expenses attributable to his home_office in his first residence for the second residence johnson testified that he used one room as dedicated office he testified that the area of the room was of the big_number square-foot area of the house but he provided no further information at all about the second residence under the circumstances johnson’s vague testimony that one room was a dedicated office is not enough for johnson to meet his burden of proving that any part of the second residence was exclusively used for business since we do not find that johnson used any part of either of his residences exclusively for business we cannot allow any deduction for utilities for that business other schedule c business deductions certain expenses described in sec_274 are subject_to strict substantiation rules no deduction shall be allowed for among other things traveling expenses entertainment_expenses gifts and expenses with respect to listed_property defined in sec_280f unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense or other item the time and place of the travel entertainment or use or date and description of the gift the business_purpose of the expense or other item and in the case of entertainment or gifts the business relationship to the taxpayer of the recipients or persons entertained sec_274 a meals and entertainment the strict substantiation requirements of sec_274 apply to meals and entertainment expensesdollar_figure the irs did not allow any deduction for meals and entertainment in the notice_of_deficiency johnson claimed dollar_figure in deductions for meals and entertainment however in the stipulation of facts the parties agreed to the admission of exhibit 4-p a list of schedule c meals-and-entertainment expenses totaling dollar_figure dollar_figure for food dollar_figure for entertainment the stipulation contains the following statement paragraph regarding the significance of exhibit 4-p on date petitioner thornell johnson provided computerized documents to respondent as additional substantiation and clarification of his claimed expenses attached for the court's convenience as exhibit 4-p is a copy of petitioner thornell johnson's computerized documents respondent does not stipulate that exhibit p is legally sufficient substantiation nor does respondent stipulate that the expenses that are shown with 4-p were incurred for a business_purpose or as ordinary or necessary expenses in 12strict substantiation rules apply to any item with respect to an activity which is of a type generally considered to constitute entertainment sec_274 the term entertainment is defined to include providing food and beverages sec_1_274-2 income_tax regs we believe that by agreeing to paragraph johnson meant to narrow his claim for meals-and-entertainment expenses to the dollar_figure amount listed in exhibit 4-pdollar_figure the question before us is whether exhibit 4-p combined with the other evidence in the record is sufficient to meet the strict substantiation requirements each entry on exhibit 4-p contains information that is found in the bank statements which are also in the record in his testimony johnson explained that the food expenses listed in exhibit 4-p were for food to be consumed by clients while they waited for johnson to prepare their tax returns however neither exhibit 4-p nor the bank statements substantiate johnson’s testimony that the food was for client consumption the bank statements contain only the amounts dates and names of payees such as domino’s pizza and cluck u chicken they do not reflect the business_purpose of each expenditure exhibit 4-p does not reflect the business_purpose of each expenditure nor is there any evidence or suggestion in paragraph that exhibit 4-p is a contemporaneous or reliable record corroborating evidence must be contemporaneous reliable or both in order to qualify under the strict substantiation requirement sec_1_274-5t 13para states that the purpose of exhibit 4-p is the clarification of johnson’s claimed expenses temporary income_tax regs fed reg date thus we hold that johnson has not met his burden to show that he is entitled to any deduction for meals-and-entertainment expenses b travel johnson also claimed dollar_figure as a deduction for travel_expenses the irs disallowed the entire travel-expense deduction on the ground that johnson had not established the business_purpose of the travel travel_expenses are another type of expenditure to which the strict substantiation requirements of sec_274 apply johnson claimed at trial that part of the travel-expense deduction he claimed was for a marketing prize he testified that he provided a free trip to jamaica for the client who referred him the most business johnson testified that the client who went on the trip to jamaica was named carol miller however he did not provide any receipts or tickets with carol miller’s name on them furthermore several expenses seemingly related to jamaica appear on johnson’s own bank statement johnson’s bank statement showed that atm withdrawals and expenditures were made in jamaica on may and the statement also showed an atm withdrawal and a parking-garage-fee payment at baltimore-washington international airport on may johnson testified that miller did not have access to his account thus we find that johnson took the trip to jamaica himself he introduced no evidence suggesting that his trip had any business_purpose we hold that he is not entitled to any deduction for travel_expenses for the trip to jamaica it is unclear from the record how much of the dollar_figure that johnson claimed on his return as a travel-expense deduction is attributable to the jamaica trip and how much is not johnson testified that he made business trips to chicago illinois and savannah georgia to help unidentified people open their own tax preparation businesses in those cities johnson did not explain and the record does not reveal what specific expenditures he made on these other trips that would make up this total nor did he show that any such travel_expenses if he incurred them were ordinary and necessary to his business finally he failed to introduce evidence to substantiate the purported expenditures under sec_274 we therefore hold that johnson is not entitled to any deductions for travel_expenses accuracy-related_penalty under sec_6662 sec_6662 and b impose a penalty on any part of an underpayment that is attributable to a substantial_understatement_of_income_tax generally an understatement is the excess of the tax required to be shown on the return over the tax_shown_on_the_return sec_6662 sec_1_6662-4 income_tax regs an understatement is substantial if it exceeds the greater of dollar_figure or of the tax required to be shown on the return sec_6662 sec_1_6662-4 income_tax regs alternatively the penalty may be imposed if the underpayment_of_tax is due to negligence or disregard of rules or regulations sec_6662 negligence is a lack of due care or a failure to do what a reasonable and prudent person would do under the circumstances 114_tc_259 negligence also includes failure to maintain adequate books_and_records or failure to substantiate items properly sec_1_6662-3 income_tax regs an exception to the accuracy-related_penalty applies to any part of an underpayment for which there was reasonable_cause and good_faith sec_6664 under sec_7491 the irs has the burden of production for penalties see higbee v commissioner t c pincite the irs must produce sufficient evidence indicating that it is appropriate to impose the penalty but the irs need not introduce evidence on exceptions to the penalty whether the taxpayer acted with reasonable_cause and in good_faith is decided on a case-to-case basis considering all relevant facts and circumstances sec_1_6664-4 income_tax regs johnson’s deficiency as determined in the notice was dollar_figure this exceeds both dollar_figure and of his total corrected tax liabilitydollar_figure alternatively the irs asserts that johnson is subject_to the penalty because his underpayment was due to negligence or disregard of rules or regulations the irs points out that johnson failed to produce the necessary documentation to substantiate his deductions indeed johnson has admitted that he did not comply with recordkeeping requirements despite being aware of them the irs has thus met its burden of production since the irs met its burden of production the burden is on johnson to show that he is not liable for the penalty johnson did not specifically discuss the penalty in his arguments at trial we ordered posttrial briefs but johnson failed to file one we can however interpret some of his arguments at trial as assertions that he should not be penalized because he meets the requirements of reasonable_cause and good_faith under the terms of the sec_6664 exception johnson asserted that he did not file his returns accurately because he did not fully understand the complex tax code but johnson worked as a tax 14unless the rule calculation somehow does not so indicate in the event that the rule calculation reveals no substantial_understatement then the irs’s alternative argument in favor of imposing a penalty--negligence--applies to johnson see infra pp preparer he claimed that he prepared the third-highest number of tax returns of any_tax preparer on the east coast of the united_states he testified that he prepared returns for taxpayers who ran businesses and filed schedule c with their returns he claimed to be familiar with reporting and substantiation requirements thus his purported ignorance of the rules even if it were enough to qualify for a reasonable_cause exception is not credible we hold that johnson does not qualify for the reasonable_cause and good_faith exception under sec_6664 since johnson made no other claims that would allow him to escape liability for the penalty we hold that johnson is liable for a sec_6662 accuracy-related_penalty we have considered all other arguments the parties have made and to the extent that we have not discussed them we find them to be moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
